Case 2:20-cv-10518-GCS-APP ECF No. 48, PageID.753 Filed 05/12/21 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

FORD MOTOR COMPANY and
FORD GLOBAL TECHNOLOGIES,
L.L.C.,                                          Case No. 2:20-cv-10518
        Plaintiffs,                              District Judge George Caram Steeh
                                                 Magistrate Judge Anthony P. Patti
v.

AIRPRO DIAGNOSTICS, L.L.C.,

           Defendant.
_________________________/

         ORDER GRANTING IN PART and DENYING IN PART
     PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER (ECF No. 36)

      A.    Background

      Ford Motor Company and Ford Global Technologies, L.L.C. (collectively

“Ford”) filed this lawsuit against AirPro Diagnostics, L.L.C. on February 27, 2020.

(ECF No. 1.) As Plaintiffs frame the matter:

      Ford files this complaint against AirPro for trademark infringement,
      false designation of origin, unfair and deceptive trade practices in
      violation of Michigan statutory and common law, copyright
      infringement, and breach of contract based upon AirPro’s
      misappropriation of Ford’s world-famous FORD OVAL® trademark
      and violation of Ford’s rights in its diagnostic software programs,
      Integrated Diagnostic System (“IDS”) and the Ford J2534 Diagnostic
      Software (“FJDS”).

(ECF No. 1, PageID.2 ¶ 1.) Defendant has filed answers and affirmative defenses.

(ECF Nos. 8, 15.)
Case 2:20-cv-10518-GCS-APP ECF No. 48, PageID.754 Filed 05/12/21 Page 2 of 5




      Judge Steeh has referred this case to me for pretrial matters, excluding

dispositive motions. (ECF No. 24.)

      B.     Instant Discovery Motion

      In January 2021, Defendant noticed the deposition of the representatives of

Ford Motor Company (FMC) and Ford Global Technologies, LLC (FGTL), each

of which requests testimony on eighteen topics. (ECF No. 36-1, 36-2.) Currently

before the Court is Plaintiff’s March 25, 2021 motion for protective order, which

concerns: (1) certain topics in the Fed. R. Civ. P 30(b)(6) deposition notices issued

to Plaintiffs; and, (2) Defendant’s deposition notice that seeks testimony from

David Johnson, FMC’s Director of Global Service Engineering Operations. (ECF

Nos. 36, 36-5.)

      Defendant has filed a response (ECF No. 39) and – with the Court’s

permission (ECF Nos. 40, 41) – a sealed exhibit (ECF No. 43). Plaintiffs have

filed a reply (ECF No. 44), and the parties have filed a joint statement of resolved

and unresolved issues (ECF Nos. 45). On May 7, 2021, the Court conducted a

video hearing, at which Attorneys Jared Cherry and Adam J. Brody appeared.

      C.     Order

      For the reasons stated by the Court on the record, all of which are

incorporated by reference as if restated herein, Plaintiffs’ motion (ECF No. 36) –



                                          2
Case 2:20-cv-10518-GCS-APP ECF No. 48, PageID.755 Filed 05/12/21 Page 3 of 5




as narrowed by the parties’ joint statement, which delineates six unresolved issues

(ECF No. 45) – is GRANTED IN PART and DENIED IN PART, as follows:

      1.    As for Topics 1 and 3 of AirPro’s 30(b)(6) notices, each of
            which uses the phrase “including, but not limited to,” (ECF No.
            45, PageID.712-713), the topics are rephrased, respectively, as
            follows: (a) “OEM requirements with respect to the activity of
            remote technician diagnostics, calibration and programming
            procedures;” and, (b) “Diagnostic information provided by or
            made available by Ford to manufacturers of remote diagnostic
            tools via ETI’s TEK-NET Library for inclusion in diagnostic
            tools manufactured by ETI members or via any entities that
            provide information similar to ETI’s TEK-NET Library.”1

      2.    As for Topic 5, which originally had subparts (i)-(iv),
            Defendant agreed to limit this topic to subparts (iii) and (iv)
            (ECF No. 45, PageID.713-714). These remaining subparts
            concern End-User License Agreements, as to which AirPro
            claims: (a) ambiguity in “direct repair” within Section 1(a)
            (“Installation and Use.”) and “transferable” or “transfer” within
            Section 9 (“Assignment.”) (ECF No. 1-8, PageID.64, 67 [IDS];
            ECF No. 1-9, PageID.69, 71 [FJDS]); in conjunction with, (b)
            the directions for transferring a license (ECF No. 39-1,
            PageID.627). Upon consideration, the Court grants the
            protection sought by Plaintiffs as to subpart (iii) but only grants
            in part the protection requested as to subpart (iv), the scope of
            which shall be limited to “determinations of compliance or non-
            compliance by any third parties,” including details regarding
            any “legal actions threatened or initiated” against them “related
            to the EULA.” To be clear, there must have been an actual
            determination, in-house or outside of Ford, involving some sort
            of actual analysis of compliance or non-compliance, but only in
            relation to the EULA (not “or otherwise”). This ruling is
            without prejudice to Plaintiffs’ right to object to production of

1
 Regarding the additional “similar to” language, the parties may rephase this in
greater conformity to the language to which they stipulated on the record.
                                         3
Case 2:20-cv-10518-GCS-APP ECF No. 48, PageID.756 Filed 05/12/21 Page 4 of 5




               certain materials based on the attorney work product doctrine or
               the attorney-client privilege, either of which must be specified
               in an appropriate privilege log, as required by Fed. R. Civ. P.
               26(b)(5)(A).

         3.    The parties have stipulated that Topic 6 should be reworded in
               accordance with the Court’s ruling as to Topic 5.

         4.    As for Topics 9-15, which use the phrase “[a]ll facts upon
               which Ford relies . . . to support” its claims of relief (ECF No.
               45, PageID.715-716), the motion for protective order is
               GRANTED WITHOUT PREJUDICE to Defendants’ ability
               to break it down into considerably more specific topics with
               reference to specific factual allegations in specified paragraphs
               from the complaint.

         5.    As for Topic 16 (ECF No. 45, PageID.718-720), which
               originally had subparts (i)-(v), Defendant has agreed to limit
               this topic to subparts (i), (ii) and (iv). As to these remaining
               subparts, the request for a protective order is GRANTED IN
               PART and DENIED IN PART as follows: (a) Plaintiffs need
               to provide a witness to address subpart (i), and the
               disgorgement damages will be excluded per the concession
               made on the record by AirPro; and, (b) with respect to subparts
               (ii) and (iv), the request for a protective order is GRANTED
               WITHOUT PREJUDICE to AirPro’s ability to designate
               specific topics based upon specific interrogatory answers.

         6.    As for the deposition of David Johnson (ECF No. 45,
               PageID.720-722), the parties placed a stipulation on the record,
               namely concerning the sequencing of and limitation upon his
               deposition.

The Court will enforce the stipulations that were placed on the record.

         IT IS SO ORDERED. 2


2
    The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
                                             4
Case 2:20-cv-10518-GCS-APP ECF No. 48, PageID.757 Filed 05/12/21 Page 5 of 5




Dated: May 12, 2021

                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          5
